Fourth Court of Appeals
                                   San Antonio, Texas
                                           October 7, 2022

                                         No. 04-22-00618-CV

            IN THE INTEREST OF J.M.E., C.J.V., T.A.W., R.A.C., AND S.S.H.

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00277
                         Honorable Kimberly Burley, Judge Presiding

                                           ORDER
        The clerk’s record has been filed in this appeal. On July 21, 2021, the trial court held a
bench trial with regard to the Texas Department of Family and Protective Services’s petition to
terminate L.W.’s parental rights to her children. On August 21, 2021, the trial court signed an
interlocutory order terminating L.W.’s parental rights. On August 2, 2021, L.W. filed a
premature notice of appeal, which was forwarded to this court and assigned Appeal No. 04-21-
00317-CV. Because the trial court’s order was interlocutory at that point, Appeal No. 04-21-
00317-CV was dismissed for lack of jurisdiction. See In re J.M.E., No. 04-21-00317-CV, 2021
WL 4875528, at *1 (Tex. App.—San Antonio Oct. 20, 2021, no pet.). However, the reporter’s
record of the bench trial terminating L.W.’s parental rights was filed in Appeal No. 04-21-
00317-CV. Therefore, we ORDER the clerk of this court to transfer the reporter’s record filed in
Appeal No. 04-21-00317-CV into this appeal.

         On September 6, 2022, the trial court signed a final order, which terminated C.V.’s
parental rights. On September 12, 2022, C.V. filed a notice of appeal, seeking to appeal the trial
court’s order terminating his parental rights. The reporter’s record of his trial has not been filed
and was due on September 22, 2022. We ORDER Angie Jimenez, the court reporter responsible
for filing the reporter’s record, to file the reporter record on or before October 17, 2022.

Entered this 7th day of October, 2022.

                                                              PER CURIAM

ATTESTED TO:______________________________
                       MICHAEL A. CRUZ,
                       Clerk of Court